             Case 3:19-cv-05639-WHA Document 111 Filed 07/23/20 Page 1 of 3




 1    WILMER CUTLER PICKERING
        HALE AND DORR LLP
 2    SONAL N. MEHTA (SBN 222086)
      Sonal.Mehta@wilmerhale.com
 3
      950 Page Mill Road
 4    Palo Alto, California 94304
      Telephone: (650) 858-6000
 5    Facsimile: (650) 858-6100
 6    OMAR A. KHAN (pro hac vice)
      Omar.Khan@wilmerhale.com
 7
      7 World Trade Center
 8    250 Greenwich Street
      New York, New York 10007
 9    Telephone: (212) 230-8800
      Facsimile: (212) 230 8888
10

11    JOSEPH TAYLOR GOOCH (SBN 294282)
      Taylor.Gooch@wilmerhale.com
12    JOSHUA D. FURMAN (SBN 312641)
      Josh.Furman@wilmerhale.com
13    One Front Street, Suite 3500
      San Francisco, California 94111
14    Telephone: (628) 235-1002
15    Facsimile: (628) 235-1001

16    Attorneys for Defendant
     IONpath, Inc.
17
                               UNITED STATES DISTRICT COURT
18                           NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
19
   FLUIDIGM CORPORATION, A                   Case No. 3:19-cv-05639-WHA
20 DELAWARE CORPORATION; AND
   FLUIDIGM CANADA INC., A FOREIGN
21 CORPORATION,                              FURMAN DECLARATION IN SUPPORT
                         Plaintiffs,         OF JOINT STATEMENT AND
22                                           [PROPOSED] ORDER REGARDING
        v.                                   DISCOVERY MOTION EXPENSES AND
23                                           FEES PER ECF NO. 101
   IONPATH, INC., A DELAWARE
24 CORPORATION,

25                       Defendant.

26

27
                                           -1-
28    Case No. 3:19-cv-05639-WHA                  FURMAN DECLARATION IN SUPPORT OF STIPULATION
              Case 3:19-cv-05639-WHA Document 111 Filed 07/23/20 Page 2 of 3




 1           1.      I am an attorney with the law firm of Wilmer Cutler Pickering Hale and Dorr LLP,

 2   counsel for IONpath, Inc. I have personal knowledge of the information set forth herein, and I

 3   could and would competently testify thereto if called as a witness.

 4           2.      Defendant filed a Letter for Discovery Relief regarding Plaintiff’s response to

 5   Defendant’s Interrogatory No. 8 on June 11, 2020 (Dkt. No. 88; refiled as Dkt. No. 105-1 pursuant

 6   Dkt. 102).

 7           3.      The Court heard the matter on June 18, 2020 (Dkt. 98), wherein the Court granted

 8   the relief requested by Plaintiff.

 9           4.      The Court’s Minute Order on June 18, 2020 stated “Plaintiff shall be responsible

10   for fees, accrued by defense, associated with this proceeding” (Dkt. 98).

11           5.      The Court’s Order awarded to Defendant “its reasonable expenses incurred in

12   making the motion, including attorneys’ fees” (Dkt. 101).

13           6.      The Court’s Order directed the parties to meet and confer to reach agreement, and

14   to submit a joint statement for an entry of reasonable expenses, including attorneys’ fees (Dkt.

15   101).

16           7.      Defendant has provided to Plaintiff an accounting of its reasonable expenses

17   including attorneys’ fees. Defendant did not include all fees and expenses associated with the

18   motion in its accounting but requested reimbursement totaling $17,836. Specifically, Defendant

19   sought reimbursement for the following timekeepers: Josh Furman, Sonal N. Mehta, and Erik

20   Marshall. I, Josh Furman, am an associate attorney on this matter, and was primarily responsible

21   for the research, briefing, and oral argument of this discovery dispute. I accounted for 15.4 hours

22   related to this matter. Ms. Mehta is lead counsel on this matter. Ms. Mehta directed and supervised

23   research and drafting of the motion and preparation for oral argument, which she also attended;

24   her time accounted for 4 hours. Erik Marshall is a paralegal, and was primarily responsible for

25   research, coordination, and the filing of this discovery letter. Mr. Marshall accounted for 6.7 hours

26   related to this matter.

27
                                                     -2-
28    Case No. 3:19-cv-05639-WHA                               FURMAN DECLARATION IN SUPPORT OF STIPULATION
             Case 3:19-cv-05639-WHA Document 111 Filed 07/23/20 Page 3 of 3




 1          8.      The parties have met and conferred and have compromised at $15,000.

 2
            I declare under penalty of perjury under the laws of the United States of America that the
 3
     foregoing is true and correct to the best of my knowledge and belief.
 4

 5
            Executed on this 23rd day of July, 2020.
 6

 7

 8                                                     By: /s/Joshua D. Furman
                                                       JOSHUA D. FURMAN (SBN 312641)
 9                                                     Josh.Furman@wilmerhale.com
                                                       1 Front Street, Suite 3500
10                                                     San Francisco, California 94111
                                                       Telephone:      (628) 235-1000
11                                                     Facsimile:      (628) 235-1001
12                                                     Attorney for Defendant
                                                       IONpath, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                   -3-
28    Case No. 3:19-cv-05639-WHA                             FURMAN DECLARATION IN SUPPORT OF STIPULATION
